GRAHAM, Judge.
G.S. 29-2(1) provides that: “ ‘Advancement’ means an irrevocable inter vivos gift of property, made by an intestate donor to any person who would be his heir or one of his heirs upon his death, and intended by the intestate donor to enable the donee to anticipate his inheritance to the extent of the gift. . . .”
Whether a gift is an advancement depends on the intention of the parent at the time the gift is made. Harrelson v. Gooden, 229 N.C. 654, 50 S.E. 2d 901; Bradsher v. Cannaday, 76 N.C. 445. We think the language in the deed clearly sufficient to permit a determination by the trial court that Mr. and Mrs. Parrish intended the conveyance of the 3-aere parcel of land, *702by deed dated 21 April 1951, as an advancement of the male petitioner’s complete inheritance. Petitioners contend that the language of the deed reflects, at most, only an intention that the conveyance constitute an advancement with respect to the lands of Mr. Parrish. However, the agreement expressed in the deed is that of all the parties, and the land being conveyed belonged to both parents as tenants by the entirety. Where a child accepts a deed with knowledge that the lands conveyed therein represent an advancement of his full share of the parents’ realty, he is estopped to claim any other lands owned by the parents at the time of their deaths. Coward v. Coward, 216 N.C. 506, 5 S.E. 2d 537.
Furthermore, we hold that petitioners are estopped by their stipulation No. 7 from contending that the advancement has no application to Mrs. Parrish’s estate. The stipulation clearly provides that if it is determined that the male petitioner received an advancement through the deed of 21 April 1951, he has received his full share from his mother’s estate.
Petitioners assign as error the court’s refusal to strike from the evidence the agreement, contained in the deed of 21 April 1951, that the lands conveyed represent the entire interest of the male petitioner in the lands of his father. They insist that the statement is immaterial. Far from being immaterial, the statement goes to the very heart of the issue involved in this case. Moreover, petitioners stipulated that this very deed “be admissible in evidence.” We overrule this assignment of error.
Petitioners’ final assignment of error challenges the court’s finding that respondents own the land in question. We agree that title to the property has not been shown to be in respondents in the manner required by decisions in this jurisdiction. See Mobley v. Griffin, 104 N.C. 112, 10 S.E. 142; King v. Lee, 9 N.C. App. 369, 176 S.E. 2d 394. However, this finding may be disregarded as the court’s finding that petitioners had no interest in the property required that the petition be dismissed.
Affirmed.
Chief Judge Mallard and Judge Parker concur.